Sawyer, RJ.
(dissenting). I respectfully dissent.
I agree with defendant that this case is specifically excluded from the public highway exception to governmental immunity because the light pole is a utility pole.
As the majority acknowledges, all governmental agencies are immune from tort liability for actions conducted while engaged in a governmental function. MCL 691.1407; MSA 3.996(107). The exceptions to *391this immunity are provided for in the governmental immunity statute itself, MCL 691.1401 et seq.) MSA 3.996(101) et seq. One such exception is contained in MCL 691.1402; MSA 3.996(102), which imposes a duty on governmental agencies to maintain highways (though state and county road commissions have a more limited duty than municipalities under the statute). Defendant, as a municipal corporation is a governmental agency, MCL 691.1401(d); MSA 3.996(101)(d). Defendant has a duty to maintain highways under its jurisdiction and, as the majority points out, is not subject to the more restricted duty imposed on state and county road commissions. Furthermore, MCL 691.1401(e); MSA 3.996(101)(e) defines “highway” as follows:
“Highway” means every public highway, road, and street which is open for public travel and shall include bridges, sidewalks, crosswalks, and culverts on any highway. The term highway does not include alleys, trees, and utility poles.
I believe the logic is clear and inescapable: defendant is generally immune from tort liability. It is, however, liable for the maintenance of its highways. Highways, by definition, do not include utility poles. A streetlight is a utility pole. Therefore, defendant does not have a duty to maintain it, and thus, defendant is immune from tort liability for any claim based on the failure to maintain the streetlight.
The majority relies on this Court’s decision in Davis v Chrysler Corp, 151 Mich App 463; 391 NW2d 376 (1986), for the proposition that a municipality may be liable for failing to maintain streetlight poles. However, as the majority acknowledges, Davis was *392decided under an earlier definition of “highway.” Before June 1, 1986, the final sentence of MCL 691.1401(e); MSA 3.996(101)(e) merely provided that “highway” did not include alleys. The terms “trees” and “utility poles” were added by 1986 PA 175, which amended the definition effective July 1, 1986. The Davis case was decided on May 6, 1986, under the language of the statute before its amendment. Therefore, the Davis decision has no effect on the case at bar, which arose after July 1, 1986.
For the above reasons, I conclude that the trial court erred in concluding that this case comes within the highway exception to governmental immunity. I would hold that the “utility pole” exclusion to the highway exception applies, and therefore, defendant is immune from suit.
I would reverse.